I concur in the majority opinion in so far as it upholds the right to enjoin coercion and violence; but I do not agree that peaceful picketing may be regarded as the instrument or agency of violence so as to be the subject of injunctive relief; and I most certainly do not agree that such picketing may be permanently enjoined.
Counsel for appellee state in their brief: "We recognize that appellants and their associates had the unqualified and untrammeled right to organize, to join a labor union and to strike collectively in aid of their demands. They had the further right to peacefully picket in order to advertise their grievances to the public." To all of which, I heartily agree.
A similar statement is found in the majority opinion as follows: "The right of laborers to organize for the purpose of collective bargaining or to improve the conditions under which they work is unquestioned; and so also is their right to go on strike, if these demands are not met, and, as a means of enforcing their demands, they have the right, among others, to peacefully picket."
If these admitted rights of the laborers involved in the instant case had been given effect in the court's decree *Page 585 
and the majority opinion had approved the decree, I would not dissent. If the rights of appellants had been protected by an application of these agreed principles of law, there would be no room for a dissenting opinion. But, instead of giving effect to these agreed statements of the law, the lower court entered a decree which the majority opinion herein approves, permanently prohibiting peaceful picketing.
Pertinent portions of this decree are as follows: "The defendants and each of them, and the agents and employees of each of the defendants, and each and every one of the officers and members of the local union of production employees of Tucker Duck  Rubber Company, known as the United Brotherhood of Carpenters and Joiners of America, Local Union No. 1651, and all other persons acting in concert with them, be and they are each hereby permanently enjoined, while on, adjacent to, or near plaintiff's premises . . . from picketing or patrolling, or causing to be picketed or patrolled, the plaintiff's premises and the sidewalks or streets or other property adjacent to plaintiff's said premises with placards, or banners, designating said places of business as unfair to organized labor, or with placards otherwise so worded as to give said places of business such designation. That the defendants and each of them, and their agents and employees, and the officers and members of said local union, and all other persons acting in concert with them, be and they are each restrained and enjoined . . . from calling their attention (meaning any person or persons, including company employees, seeking to enter any of plaintiff's various places of business) to any alleged unfairness of plaintiff or its place of business to organized labor, or from otherwise trying to influence such employees or prospective patrons from entering the service of or patronizing plaintiff's places of business."
Thus, it is seen that while the majority opinion recognizes the right of laborers who go on strike to peacefully picket, as an abstract principle of law, the majority actually deny that right to appellants in the instant case by approving the trial court's decree enjoining appellants *Page 586 
from exercising the right. To this, I cannot agree. It is an inconsistency which I cannot approve.
Within the last few years, to be exact July 5, 1935, the Congress of the United States, recognizing that denial by employers of the right of employees to organize and the refusal by employers to accept the procedure of collective bargaining lead to strikes and other forms of industrial strife or unrest, passed what is known as the National Labor Relations Act. Section 157 of this act is as follows: "Employees shall have the right of self-organization, to form, join, or assist labor organizations, to bargain collectively through representatives of their own choosing, and to engage in concerted activities, for the purpose of collective bargaining or other mutual aid or protection."
Section 158 of the act provides that certain practices on the part of employers shall be regarded as unfair labor practices. Some of these are as follows:
"To interfere with, restrain, or coerce employees in the exercise of the rights guaranteed in 157; to dominate or interfere with the formation or administration of any labor organization; to discriminate in regard to hire or tenure of employment or any term or condition of employment; to encourage or discourage membership in any labor organization; to discharge or to otherwise discriminate against an employee because he has filed charges or given testimony under the act; ;to refuse to bargain collectively with the representatives of his employees."
Of course, the provisions of the National Labor Relations Act apply only to employees engaged in interstate commerce; but it is cited here for the purpose of showing the trend of public opinion and legislation on the subject.
It is not so much a difference of opinion as to the legal principles involved that prompts this dissent; but it is a failure of the majority to give effect to these legal principles in the instant case. It is a failure to apply them to which I object and dissent. It is not enough that the majority opinion recognizes the right to peacefully picket. The recognition of this right should be carried into the decree. Unless the decree is so modified as to *Page 587 
give effect to the right of peaceful picketing, the mere statement of the right as an abstract principle of law avails no one anything.
It is stated in the briefs that since this appeal has been lodged, the appellee has made peace with the labor union and has taken back into its employ the strikers who were enjoined from peaceful picketing. This injunction is permanent, and, according to the decree, it must continue for all time. Suppose the employees of this labor union, who are employed by appellee, are in the future unable to agree with their employer and because of the disagreement they see fit to go out on strike. The decree of the trial court which the majority opinion approve, would prevent them from peacefully picketing. The decree does not even limit the period of time during which it is effective, but, as stated, it prevents picketing, even though peaceful, for all time, thus, depriving appellants forever from the exercise of a lawful right; and this is true even in the face of the fact that this court, and practically all other courts in this country, recognize the right of striking employees to peacefully picket.
It is my opinion that the decree which the majority opinion approves is too broad. It should be modified so as to uphold the right of peaceful picketing in the instant case. Because the majority failed to give effect to that right, I have felt constrained to dissent.
Justices MEHAFFY and HUMPHREYS join me in this dissent.